DETAILED ACTION
This action is a response to communication filed September 9th, 2020.
Claims 1-20 are pending in this application.  
This application claims priority to provisional application no. 63/076,312, filed on September 9th, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breckenridge (iWEAVEIT USER GUIDE, Version 4, Canyon Art LL, https://web.archive.org/web/20190828055015/ http://www.weaveit.com/iweaveit_support/iWeaveit%20User%20Guide%20-%204.pdf)

With respect to claims 1, 8, and 15, Breckenridge discloses a computing device, method, and system comprising:
a network interface to communicate with an app server and to download a macramé app from the app server (page 5, Introduction, line 1, iWeaveit is a weaving draft design app for the iPad, iPhone, and iPod); and
initially iWeaveit starts with a sample pattern).

With respect to claims 2, 9, and 16, Breckenridge discloses the computing device according to claims 1, 8, and 15, wherein the plurality of macramé tiles include a plurality of cords, where at least one of the plurality of cords is a different color from a rest of the plurality of cords, the macramé app continuing the different color onto the plurality of macramé tiles (page 17, Editing Yard colors).

With respect to claims 3, 10, and 17, Breckenridge discloses the computing device according to claims 2, 9, and 16, wherein the macramé app allows a user to select the different color (page 17, Editing Yard colors).

With respect to claims 4, 11, and 18, Breckenridge discloses the computing device according to claims 1, 8, and 15, wherein the macramé project is one of a tapestry, clothing accessory (page 21, Find Floats, line 3, for clothing), small jean shorts, bedspread, tablecloth, drapery, and plant hanger.

With respect to claims 5, 12, and 19, Breckenridge discloses the computing device according to claims 1, 8, and 15, wherein the macramé app allows a user to replace a macramé tile from the plurality of the macramé tiles within the macramé project  (page 10, Editing Tools, lines 10-12, determines how many cells are inserted).

With respect to claims 6, 13, and 20, Breckenridge discloses the computing device according to claims 1, 8, and 15, wherein the macramé tiles are diamond shaped  (page 6, Zooming, line 4, squares).

With respect to claims 7 and 14, Breckenridge discloses the computing device according to claims 1, 8, and 15, wherein the macramé tiles include metadata that describes how cords enter and exit the plurality of macramé tiles  (page 19, Tromp as Writ, line 1-3, copy the threading). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilcox		Pat. Pub.	2021/0337905
Seitz		Pat. Pub.	2020/0175942
Smith		Pat. Pub.	2018/0047040
Yeoh		Pat. Pub.	2020/0353678
Karmon		Pat. Pub.	2019/0382931
Belmans	Pat. Pub.	2014/0358495

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





3/5/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457